
	
		I
		111th CONGRESS
		1st Session
		H. R. 4403
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Walz (for
			 himself, Mr. Bartlett,
			 Mr. Buyer, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to authorize
		  space-available travel on military aircraft for unremarried surviving spouses
		  of retired members of the uniformed services and the unremarried surviving
		  spouses of veterans who died from a service-connected or compensable
		  disability, and for the dependents of such spouses.
	
	
		1.Short titleThis Act may be cited as the
			 Securing Patriots Access to Convenient
			 and Economic Air Travel Act of 2009 or
			 SPACE–A Travel Act of 2009.
		2.Eligibility of
			 unremarried surviving spouses of deceased retired members and certain other
			 veterans for space-available travel on military aircraft
			(a)EligibilityChapter
			 157 of title 10, United States Code, is amended by inserting after section
			 2641b the following new section:
				
					2641c.Space-available
				travel on Department of Defense aircraft: unremarried surviving spouses of
				deceased retired members and certain other veterans; dependents
						(a)Unremarried
				surviving spouses(1)The unremarried surviving spouse of a
				retired member of the uniformed services shall be provided transportation on
				Department of Defense aircraft, on a space-available basis, on the same basis
				as a spouse of a retired member.
							(2)The unremarried surviving spouse of a
				former member of the uniformed services who is entitled to dependency and
				indemnity compensation under section 1311 of title 38 shall be provided
				transportation on Department of Defense aircraft, on a space-available basis,
				on the same basis as a spouse of a retired member. The Secretary of Defense, in
				consultation with the Secretary of Veterans Affairs, shall develop an effective
				method to identify surviving spouses eligible for transportation under this
				paragraph.
							(b)DependentsThe dependent of a surviving spouse
				described in subsection (a) who is accompanied by the surviving spouse shall be
				provided transportation on Department of Defense aircraft, on a space-available
				basis, on the same basis as the surviving spouse.
						(c)Exception To
				sponsor accompaniment requirementThe requirement that dependents
				of a retired member be accompanied by the sponsoring member in order to receive
				space-available transportation shall not apply to transportation provided under
				this
				section.
						.
			(b)Clerical
			 AmendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2641b the following
			 new item:
				
					
						2641c. Space-available travel on
				Department of Defense aircraft: unremarried surviving spouses of deceased
				retired members and certain other veterans;
				dependents.
					
					.
			
